Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is entered into as of April 20, 2016, by and among ARC Group
Worldwide, Inc., a Utah corporation (the “Parent”), the Lenders (as defined
below) party hereto, and the Administrative Agent (as defined below).

 

RECITALS:

 

WHEREAS, the Parent, the Borrowers party thereto, the lenders from time to time
party thereto (the “Lenders”), and Citizens Bank, N.A. (formerly known as RBS
Citizens, N.A.), as administrative agent (in such capacity, the “Administrative
Agent”), Collateral Agent, Sole Lead Arranger and Sole Book Runner, and Capital
One, National Association, as Syndication Agent, are parties to the Amended and
Restated Credit Agreement, dated as of November 10, 2014, as amended by that
certain First Amendment to the Amended and Restated Credit Agreement, dated as
of December 22, 2014, that certain Waiver and Second Amendment to the Amended
and Restated Credit Agreement, dated as of May 11, 2015, and that certain Third
Amendment to the Amended and Restated Credit Agreement, dated as of March 29,
2016 (as so amended, and as the same may be amended, supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement; and

 

WHEREAS, the Parent and the Borrowers wish to amend the Amended and Restated
Credit Agreement on the terms set forth herein;

 

WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Amended and Restated Credit Agreement as provided for herein;

 

NOW THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                          Interpretation.

 

1.1                               Interpretation.  This Amendment shall be
construed and interpreted in accordance with the rules of construction set forth
in Sections 1.02, 1.03, 1.04, 1.05 and 1.06 of the Amended and Restated Credit
Agreement.

 

Section 2.                                          Amendment to Amended and
Restated Credit Agreement.

 

2.1                               Amendment of Section 1.01 (Defined Terms). 
Section 1.01 of the Amended and Restated Credit Agreement is hereby amended by
amending and restating the pricing grid contained in the definition of
“Applicable Rate” in its entirety as follows:

 

--------------------------------------------------------------------------------


 

Pricing
Level

 

Total Leverage
Ratio

 

Eurodollar Rate

 

Base Rate

 

1

 

> 4.00:1.00

 

4.50

%

3.50

%

2

 

> 3.50:1.00 but < 4.00:1.00

 

4.00

%

3.00

%

3

 

> 3.00:1.00 but <3.50:1.00

 

3.75

%

2.75

%

4

 

> 2.50:1.00 but < 3.00:1.00

 

3.25

%

2.25

%

5

 

> 2.00:1.00 < 2.50:1.00

 

3.00

%

2.00

%

6

 

< 2.00:1.00

 

2.50

%

1.50

%

 

2.2                               Amendment of Section 1.01 (Defined Terms). 
Section 1.01 of the Amended and Restated Credit Agreement is hereby amended by
amending and restating the definition of “Consolidated EBITDA” in its entirety
as follows:

 

“Consolidated EBITDA” means, with respect to any Person for any fiscal period,
an amount equal to the sum of (without duplication):

 

(a)                                 Consolidated Net Income of such Person
during such period; and

 

(b)                                 to the extent Consolidated Net Income has
been reduced thereby:

 

(i)                                     all income taxes of such Person and its
Subsidiaries paid or accrued in accordance with GAAP for such period;

 

(ii)                                  Interest Expense of such Person and its
Subsidiaries for such period;

 

(iii)                               the amount of depreciation and amortization
charges of such Person and its Subsidiaries for such period;

 

(iv)                              reasonable transaction expenses and other
costs, fees and charges relating to the Transactions and Permitted Acquisitions,
permitted Investments, permitted issuances of Equity Interests, permitted Asset
Sales and Dispositions, and permitted issuances of Indebtedness, in each case by
the Parent and its Subsidiaries, provided that the aggregate amount added to
Consolidated Net Income in reliance on this clause (iv) shall not exceed, other
than with respect to the Transactions, $750,000 in any Test Period;

 

(v)                                 reasonable transaction expenses and other
costs, fees and charges, in each case, accruing on or after the Closing Date and
relating to proposed acquisitions that are pursued but not consummated in an
aggregate amount not to exceed $750,000 in any Test Period;

 

(vi)                              all non-cash adjustments to the valuation of
earn-out payments or other consideration relating to permitted Investments;

 

2

--------------------------------------------------------------------------------


 

(vii)                           non-recurring or extraordinary charges or
expenses incurred during such period, provided that the aggregate amounts added
to Consolidated Net Income pursuant to this clause (vii) shall not exceed
$750,000 over the term of this Agreement;

 

(viii)                        restructuring and severance expenses accruing on
or after the Closing Date in an amount not to exceed $750,000 in any Test
Period, provided that the aggregate amounts added to Consolidated Net Income
pursuant to this subsection (viii) shall not exceed $2,000,000 over the term of
this Agreement;

 

(ix)                              management fees incurred and paid on or before
December 31, 2013 in an aggregate amount not to exceed $800,000; and

 

(x)                                 restructuring expenses accrued from and
after September 27, 2015 but before March 27, 2016 with respect to the
restructuring of the operations of the Parent and its Subsidiaries in Hungary,
provided that the aggregate amounts added to Consolidated Net Income pursuant to
this subsection (x) shall not exceed $600,000 over the term of this Agreement.

 

(c)                                  less, all non-cash items increasing
Consolidated Net Income (excluding any such item that is non-cash during such
period but the subject of a cash payment in a prior or future period); and

 

(d)                                 less, all non-recurring or extraordinary
income or gains during such period (including, without limitation, as a result
of the acquisition of Indebtedness at a discount);

 

all as determined on a consolidated basis for such Person and its consolidated
Subsidiaries in accordance with GAAP.  For the purposes of calculating
Consolidated EBITDA for any period in connection with any determination of the
Total Leverage Ratio or Fixed Charge Coverage Ratio, (i) if at any time during
such period the Parent or any Subsidiary shall have made any Specified
Disposition, the Consolidated EBITDA for such period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Specified Disposition for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period and (ii) if during such period a Borrower
or any Subsidiary shall have made a Specified Acquisition, Consolidated EBITDA
for the portion of such period prior to the date of such Specified Acquisition
shall be calculated after giving effect thereto on a Pro Forma Basis as if such
Specified Acquisition occurred on the first day of such period.  As used in this
definition, “Specified Acquisition” means any acquisition of property or series
of related acquisitions of property that constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person; and “Specified Disposition”
means any Disposition of property or series of related Dispositions of property
that constitutes a division or operating unit of a business or a line of
business or a Disposition of all or substantially all of the stock or assets of
a Person, in each case for aggregate Acquisition Consideration of $1,000,000 or
more. In addition, in calculating Consolidated EBITDA for any Test Period that
includes the fiscal quarter in which the Kecy Acquisition is consummated,
Consolidated EBITDA shall be calculated on a pro forma basis to reflect cost
savings, not to exceed $1,202,000 in the aggregate, relating to payments to
Raymond Cox and David Zerbey prior to the Kecy Acquisition (but without
duplication of any

 

3

--------------------------------------------------------------------------------


 

item set forth in clauses (b)(i) through (b)(ix) of such definition, and only to
the extent the items reflected in such cost savings had been included in the
calculation of Consolidated Net Income for such Test Period).

 

2.3                               Amendment of Section 1.01 (Defined Terms). 
Section 1.01 of the Amended and Restated Credit Agreement is hereby amended by
amended and restating the definition of “Fixed Charges” in its entirety as
follows:

 

““Fixed Charges” means, for any period, without duplication, Interest Expense
(excluding (i) interest paid in kind, (ii) expense reimbursements paid in
connection with this Agreement  or the Subordinated Loan Documents and
(iii) upfront fees paid in connection with Swap Contracts), plus scheduled
principal payments on Indebtedness (excluding, (i) any repayment of the Loans
required by Section 2.05(d) and (ii) for the avoidance of doubt, any mandatory
prepayments, whether under this Agreement, the Subordinated Loan Documents or
otherwise), plus Restricted Payments paid in cash, plus Capital Lease Obligation
payments, all calculated for the Parent and its Subsidiaries on a consolidated
basis in accordance with GAAP; provided that in calculating Fixed Charges for
the Test Period ending on (a) June 30, 2016, Fixed Charges shall be deemed to be
Fixed Charges for the fiscal quarter then ended times four, (b) September 25,
2016, Fixed Charges shall be deemed to be Fixed Charges for the two fiscal
quarters then ended times two, and (c) December 25, 2016, Fixed Charges shall be
deemed to be Fixed Charges for the three fiscal quarters then ended times 4/3;
provided further that, for the purposes of calculating Fixed Charges for the
Test Period ending on March 27, 2016, the repayment of Loans required by
Section 2.05(d) shall be deemed to be $4,683,452.”

 

2.4                               Amendment of Section 1.01 (Defined Terms). 
Section 1.01 of the Amended and Restated Credit Agreement is hereby amended by
amended and restating the definition of “Fixed Charge Coverage Ratio” in its
entirety as follows:

 

““Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA minus the unfinanced portion of Capital Expenditures
minus expense for taxes paid in cash (other than expenses for taxes paid in
respect of the Exception Taxes in an amount not to exceed $1,343,361 in the
aggregate) to (b) Fixed Charges, all calculated for the Parent and its
Subsidiaries for such period on a consolidated basis in accordance with GAAP.”

 

2.5                               Amendment of Section 1.01 (Defined Terms). 
Section 1.01 of the Amended and Restated Credit Agreement is hereby amended by
inserting the following definition in the correct alphabetical order:

 

““Exception Taxes” means, in the aggregate (a) an amount not to exceed $984,977
in federal and state Taxes of the Parent and its Subsidiaries for the 2014
fiscal year of the Parent, and (b) an amount not to exceed $358,384 in Taxes
incurred for the 2012, 2013 and 2014 fiscal years of the Parent as a result of
ARC Wireless Ltd. being deemed to be engaged in a U.S. trade of business, in
each case, paid in cash by the Parent during the fiscal quarter of the Parent
ended September 27, 2015.”

 

2.6                               Amendment of 2.03(b) (Prepayments). 
Section 2.03(b)(iii) of the Amended and Restated Credit Agreement is hereby
amended and restated in its entirety as follows:

 

4

--------------------------------------------------------------------------------


 

“(iii)                         On the fifth Business Day after the date of any
Asset Sale by the Parent or any of its Subsidiaries, the Borrowers will prepay
the Loans hereunder in an aggregate amount equal to (x) 100% of the amount, if
any, of such Net Cash Proceeds from such Asset Sale received by the Parent or
any of its Subsidiaries on the date of such Asset Sale and necessary to reduce
the Senior Leverage Ratio to 2.75:1.00 on a Pro Forma Basis, plus (y) 75% of the
balance, if any, of such Net Cash Proceeds remaining, to the extent necessary to
reduce the Senior Leverage Ratio to 2.25:1.00 on a Pro Forma Basis, plus (z) 50%
of the balance, if any, of such Net Cash Proceeds.  Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing, the
Borrowers shall not be required to make any prepayment of the Loans under this
Section 2.03(b)(iii) with respect to Net Cash Proceeds received by the Parent or
any of its Subsidiaries from Asset Sales to the extent that, on or prior to the
date such Net Cash Proceeds would otherwise be required to be so applied, the
Parent notifies the Administrative Agent that such Net Cash Proceeds are to be
reinvested in assets used or usable in the business of the Parent or any of its
Subsidiaries within 180 days of each such Asset Sale, and if such Net Cash
Proceeds to be reinvested are not in fact reinvested within 180 days after
receipt thereof, then such proceeds shall be due and payable, and, in each case,
applied to the prepayment of Loans as provided in this clause (iii) at the
expiration of such 180-day period); provided that the amount of such Net Cash
Proceeds not applied to prepayment of the Loans because of this sentence shall
not exceed $1,000,000 over the term of this Agreement.”

 

2.7                               Amendment of Section 2.03(b) (Prepayments). 
Section 2.03(b)(viii) of the Amended and Restated Credit Agreement is hereby
amended by amending and restating it in its entirety as follows:

 

“(viii) (A) Each prepayment of Loans pursuant to this Section 2.03(b) shall be
applied first, pro rata to the Term Loans and the Delayed Draw Term Loans then
outstanding, and applied pro rata to the remaining principal installments
thereof excluding the installments due under Section 2.05(d), which shall not be
reduced pursuant to this clause (viii) (provided that each prepayment made under
Section 2.03(b)(iii), (v) or (vi) during the period from and after April 20,
2016 to and including December 15, 2016, shall instead be applied to such
remaining installments (excluding, for the avoidance of doubt, installments
under Section 2.05(d)) in inverse order of maturity), then to the outstanding
Revolving Loans and lastly, to the Cash Collateralization of Letters of Credit,
(B) each such prepayment shall be paid to the Lenders in accordance with their
respective Pro Rata Shares of such prepayment and (C) prepayments of outstanding
Revolving Loans shall not result in a permanent reduction in the Revolving
Commitments.”

 

2.8                               Amendment of Section 2.05(a) (Repayment of
Loans).  Section 2.05(a) of the Amended and Restated Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“(a)                           Term Loans.  The Term Loans shall mature in
quarterly installments payable on the dates set forth below, each such
installment to be in an aggregate principal amount equal to the amount set forth
opposite each such date specified below, and the Borrowers shall repay to the
Administrative Agent for the ratable account of each Term Lender each such
installment on each such date.  On the Maturity Date for the Term Loans, the
Borrowers shall repay to the Administrative Agent for the ratable account of
each Term Lender the outstanding principal

 

5

--------------------------------------------------------------------------------


 

amount of Term Loans (together with all accrued and unpaid interest and any
other amounts owed under this Agreement).

 

Installment

 

Amount

 

 

 

 

 

 

June 30, 2016

 

$

749,488.73

 

September 25, 2016

 

$

749,488.73

 

December 25, 2016

 

$

749,488.73

 

March 26, 2017

 

$

1,124,233.10

 

June 30, 2017

 

$

1,124,233.10

 

September 24, 2017

 

$

1,124,233.10

 

December 24, 2017

 

$

1,124,233.10

 

March 25, 2018

 

$

1,124,233.10

 

June 30, 2018

 

$

1,124,233.10

 

September 30, 2018

 

$

1,124,233.10

 

December 23, 2018

 

$

1,124,233.10

 

March 24, 2019

 

$

1,124,233.10

 

Maturity Date for the Term Loans

 

Outstanding principal amount of the Term Loans (together with all accrued and
unpaid interest and other amounts).”

 

 

2.9                               Amendment of Section 2.05(c) (Repayment of
Loans).  Section 2.05(c) of the Amended and Restated Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“(c)                            Delayed Draw Term Loans.  The Delayed Draw Term
Loans shall mature in quarterly installments payable on the dates set forth
below, each such installment to be in an aggregate principal amount equal to the
amount set forth opposite each such date specified below, and the Borrowers
shall repay to the Administrative Agent for the ratable account of each Delayed
Draw Term Lender each such installment on each such date.  On the Maturity Date
for the Delayed Draw Term Loans, the Borrowers shall repay to the Administrative
Agent for the ratable account of each Delayed Draw Term Lender the outstanding
principal amount of Delayed Draw Term Loans (together with all accrued and
unpaid interest and other amounts).

 

Installment

 

Amount

 

 

 

 

 

 

June 30, 2016

 

$

250,511.27

 

September 25, 2016

 

$

250,511.27

 

December 25, 2016

 

$

250,511.27

 

March 26, 2017

 

$

375,766.90

 

June 30, 2017

 

$

375,766.90

 

September 24, 2017

 

$

375,766.90

 

December 24, 2017

 

$

375,766.90

 

March 25, 2018

 

$

375,766.90

 

June 30, 2018

 

$

375,766.90

 

 

6

--------------------------------------------------------------------------------


 

September 30, 2018

 

$

375,766.90

 

December 23, 2018

 

$

375,766.90

 

March 24, 2019

 

$

375,766.90

 

Maturity Date for the Delayed Draw Term Loans

 

Outstanding principal amount of Delayed Draw Term Loans (together with all
accrued and unpaid interest and other amounts).”

 

 

2.10                        Addition of Section 2.05(d).  Section 2.05 of the
Amended and Restated Credit Agreement is hereby amended by adding the following
subsection (d) at the end of such section, reading as follows:

 

“(d)                           Additional Installment of Term Loans and Delayed
Draw Term Loans.  On December 15, 2016, the Borrowers shall repay to the
Administrative Agent for the ratable account of each Term Lender and Delayed
Draw Term Lender an installment of the Term Loans and Delayed Draw Term Loans
equal to the excess, if any, of (x) 44.0% of the aggregate principal amount of
Term Loans and Delayed Draw Term Loans as of April 20, 2016 over (y) the amount
of Term Loans and Delayed Draw Term Loans prepaid under Sections 2.03(b)(iii),
(v), and (vi) during the period from and after April [20], 2016 to and including
such date.  Any repayment of Loans pursuant to this Section 2.05(d) shall be
applied first to the Term Loans and the Delayed Draw Term Loans then outstanding
(and applied pro rata to the remaining installments thereof in inverse order of
maturity), then to the outstanding Revolving Loans and lastly, to the Cash
Collateralization of Letters of Credit. Any such repayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares of such repayment.
Repayments of outstanding Revolving Loans shall not result in a permanent
reduction in the Revolving Commitments.”

 

2.11                        Amendment of Section 2.07 (Fees). 
Section 2.07(a) of the Amended and Restated Credit Agreement is hereby amended
by deleting the sentence “Until delivery of the Compliance Certificate for the
fiscal quarter ending on or about December 31, 2014, the Commitment Fee rate
payable with respect to the Revolving Facility will be 0.45% per annum” and by
amending and restating the pricing grid contained therein entirely as follows:

 

Total Leverage
Ratio

 

Commitment Fee

 

> 4.00:1.00

 

0.50

%

> 3.50:1.00 but < 4..00:1.00

 

0.45

%

> 3.00:1.00 but < 3.50:1.00

 

0.40

%

> 2.50:1.00 but < 3.00:1.00

 

0.35

%

> 2.00:1.00 < 2.50:1.00

 

0.30

%

< 2.00:1.00

 

0.25

%

 

7

--------------------------------------------------------------------------------


 

2.12                        Amendment of Section 7.14(a) (Minimum Fixed Charge
Coverage Ratio).  Section 7.14(a) of the Amended and Restated Credit Agreement
is hereby amended and restated in its entirety as follows:

 

“(a)                           Minimum Fixed Charge Coverage Ratio.  Permit the
Fixed Charge Coverage Ratio, as of the last day of any fiscal quarter ending
during any period set forth in the table below, to be less than the ratio set
forth opposite such period in the table below:

 

Period

 

Fixed Charge Coverage Ratio

 

March 27, 2016 through September 24, 2016

 

1.00 to 1.00

 

September 25, 2016 through March 25, 2017

 

1.05 to 1.00

 

March 26, 2017 through September 23, 2017

 

1.10 to 1.00

 

September 24, 2017 through March 24, 2018

 

1.15 to 1.00

 

March 25, 2018 through September 29, 2018

 

1.20 to 1.00

 

September 30, 2018 and thereafter

 

1.25 to 1.00

 

 

2.13                        Amendment of 7.14(b) (Maximum Total Leverage
Ratio).  Section 7.14(b) of the Amended and Restated Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“(b)                           Maximum Total Leverage Ratio.  Permit the Total
Leverage Ratio, as of the last day of any fiscal quarter ending during any
period set forth in the table below, to exceed the ratio set forth opposite such
period in the table below:

 

Period

 

Total Leverage Ratio

 

March 27, 2016 through September 24, 2016

 

5.25 to 1.00

 

September 25, 2016 through December 24, 2016

 

4.75 to 1.00

 

December 25, 2016 through March 25, 2017

 

4.25 to 1.00

 

March 26, 2017 through June 29, 2017

 

4.00 to 1.00

 

June 30, 2017 through September 23, 2017

 

3.75 to 1.00

 

September 24, 2017 and thereafter

 

3.50 to 1.00

 

 

8

--------------------------------------------------------------------------------


 

2.14                        Amendment of Section 7.14(c) (Maximum Senior
Leverage Ratio).  Section 7.14(c) of the Amended and Restated Credit Agreement
is hereby amended and restated in its entirety as follows:

 

“(c)                            Maximum Senior Leverage Ratio.  Permit the
Senior Leverage Ratio, as of the last day of any fiscal quarter ending during
any period set forth in the table below, to exceed the ratio set forth opposite
such period in the table below:

 

Period

 

Senior Leverage Ratio

 

March 27, 2016 through September 24, 2016

 

3.50 to 1.00

 

September 25, 2016 through December 24, 2016

 

3.00 to 1.00

 

December 25, 2016 through March 25, 2017

 

2.50 to 1.00

 

March 26, 2017 and thereafter

 

2.25 to 1.00

 

 

Section 3.                                          Amendment Fees.

 

In consideration of their approval of this Amendment, the Parent shall pay (or
cause to be paid) to the Administrative Agent, for the ratable benefit of the
Lenders (including Citizens Bank, N.A., in its capacity as Lender), an amendment
fee (the “Amendment Fee”) in an amount equal to 0.25% of the aggregate principal
amount of the Term Loans and the Revolving Commitments.  The Amendment Fee shall
be deemed fully earned on the Fourth Amendment Effective Date and shall be
payable on such date and shall not be subject to refund or rebate for any
reason.

 

Section 4.                                          Direction.

 

Each Lender hereby directs the Administrative Agent to execute a Consent and
Acknowledgment acknowledging the Subordinated Lender entering into a second
amendment to the Subordinated Loan Agreement.

 

Section 5.                                          Effectiveness.

 

5.1                               Conditions Precedent.  The effectiveness of
this Amendment is subject to the satisfaction of the following conditions
precedent:

 

(a)                                 this Amendment shall have been (i) executed
by the Parent, the Administrative Agent and each Lender and (ii) acknowledged by
each of the other Loan Parties, and in each case, counterparts hereof as so
executed or acknowledged shall have been delivered to the Administrative Agent,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Parent;

 

(b)                                 the Loan Parties shall have delivered an
executed amendment to the Subordinated Loan Agreement in form and substance
reasonably satisfactory to the Administrative Agent;

 

9

--------------------------------------------------------------------------------


 

(c)                                  the Loan Parties shall have paid the
Amendment Fee and all reasonable legal fees and expenses of the Administrative
Agent in connection with the preparation, negotiation and execution of this
Amendment and the other documents being executed or delivered in connection
therewith.

 

5.2                               Amendment Effective Date.  This Amendment
shall be effective on the date (the “Fourth Amendment Effective Date”) upon
which the conditions precedent set forth in Section 5.1 above are satisfied.

 

Section 6.                                          Affirmation.

 

Each of the Loan Parties hereby consents and agrees to and acknowledges and
affirms the terms of this Amendment.  Each of the Loan Parties hereby further
agrees that their respective obligations under the Amended and Restated Credit
Agreement, the Guarantee and Security Agreement and each of the other Loan
Documents shall remain in full force and effect and shall be unaffected hereby.

 

Section 7.                                          Representations and
Warranties.  Each Loan Party hereby represents and warrants to the
Administrative Agent and the Lenders party hereto as follows:

 

7.1                               Power and Authority.  It has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations hereunder.

 

7.2                               Authorization.  It has taken all necessary
corporate or limited liability company action, as applicable, to duly authorize
the execution and delivery of, and performance of its obligations under, this
Amendment and this Amendment has been duly executed and delivered by its duly
authorized officer or officers.

 

7.3                               Non-Violation.  The execution and delivery of
this Amendment and the performance and observance by it of the terms and
provisions hereof (a) do not violate or contravene its Organization Documents or
any applicable Laws or (b) conflict with or result in a breach or contravention
of any provision of, or constitute a default under, any other agreement,
instrument or document binding upon or enforceable against it.

 

7.4                               Validity and Binding Effect.  Upon
satisfaction of the conditions set forth in Section 5.1 above, this Amendment
shall constitute a legal, valid and binding agreement of such Loan Party,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.

 

7.5                               Representations and Warranties in Amended and
Restated Credit Agreement.  The representations and warranties of each Loan
Party contained in the Amended and Restated Credit Agreement as modified hereby
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the date hereof as though
made on and as of the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date.

 

10

--------------------------------------------------------------------------------


 

7.6                               No Consent.  No consent, exemption,
authorization or approval of, registration or filing with, or any other action
by, any Governmental Authority is required in connection with this Amendment or
the execution, delivery, performance, validity or enforceability of this
Amendment, except consents, exemptions, authorizations, approvals, filings and
actions which have been obtained or made and are in full force and effect.

 

7.7                               No Event of Default.  No Default or Event of
Default exists before, nor will occur immediately after, giving effect to this
Amendment or as a result of observing any provision hereof.

 

Section 8.                                          Miscellaneous.

 

8.1                               Successors and Assigns.  This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

8.2                               Survival of Representations and Warranties. 
All representations and warranties made hereunder shall survive the execution
and delivery of this Amendment.

 

8.3                               Severability.  Any provision of this Amendment
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.4                               Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

8.5                               Loan Documents Unaffected.  Each reference to
the Amended and Restated Credit Agreement in any Loan Document shall hereafter
be construed as a reference to the Amended and Restated Credit Agreement as
modified hereby.  Except as otherwise specifically provided, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of any party under, the Amended and
Restated Credit Agreement or any other Loan Document, nor alter, modify, amend
or in any way affect any provision of the Amended and Restated Credit Agreement
or any other Loan Document, including, without limitation, the guarantees,
pledges and grants of security interests, as applicable, under each of the
Collateral Documents, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  This Amendment is a Loan Document.

 

8.6                               Entire Agreement.  This Amendment, together
with the Amended and Restated Credit Agreement and the other Loan Documents,
integrates all the terms and conditions mentioned herein or incidental hereto
and supersede all oral representations and negotiations and prior writings with
respect to the subject matter hereof.

 

8.7                               Acknowledgments.  Each Loan Party hereby
acknowledges that:

 

(a)                                 it has consulted and been advised by its own
legal counsel in the negotiation, execution and delivery of this Amendment and
the other Loan Documents and it has consulted its own accounting, regulatory and
tax advisors to the extent it has deemed appropriate;

 

11

--------------------------------------------------------------------------------


 

(b)                                 it is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated by
this Amendment and by the other Loan Documents;

 

(c)                                  neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Amendment or any of the other Loan Documents, and
the relationship between the Administrative Agent and the Lenders, on one hand,
and the Loan Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor;

 

(d)                                 the Lenders have no obligation to the Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated by this Amendment and by the other Loan Documents, except any
obligations expressly set forth in this Amendment and in the other Loan
Documents;

 

(e)                                  the Lenders and their Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and the Lenders have
no obligation to disclose any of such interests to the Loan Parties or any of
their respective Affiliates; and

 

(f)                                   no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

 

8.8                               Release.  Immediately upon the execution and
acceptance of this Amendment, each Loan Party and each of their respective
successors, assigns, subsidiaries, affiliates, insurers, employees, attorneys,
agents, representatives and other persons and/or entities connected therewith,
hereby fully and forever compromises, settles, releases, acquits and discharges
the Administrative Agent, the Lenders, the Arranger and their respective
Affiliates (collectively, the “Released Parties”) and each of the Released
Parties’ present, former and future directors, officers, employees, agents,
partners, trustees, advisors or other representatives and other persons and/or
entities connected therewith (collectively, the “Releasees”) from any and all
debts, claims, demands, liabilities, responsibilities, disputes, causes,
damages, actions, causes of action (whether at law and/or in equity) and
obligations of every nature whatsoever (whether liquidated or unliquidated,
known or unknown, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, fixed or contingent) that each Loan Party has, had and/or may claim
to have against any of the Releasees which arise from or relate to any actions
which any of the Releasees have and/or may have taken or have and/or may have
omitted to take prior to the date this Agreement was executed and, without
limiting the foregoing, with respect to the Amended and Restated Credit
Agreement and/or any documents executed and/or delivered in connection with the
foregoing.

 

8.9                               Counterparts.  This Amendment may be executed
by the parties hereto separately in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same agreement.  Transmission by a party
to another party (or its counsel) via facsimile or electronic mail of a signed
copy of this Amendment (or a signature page of this Amendment) shall be as fully
effective as delivery

 

12

--------------------------------------------------------------------------------


 

by such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.

 

8.10                        Governing Law.  THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT
PERMITTED BY LAW, THE PARENT, EACH BORROWER, AND EACH GUARANTOR BY ITS
ACKNOWLEDGMENT HEREOF HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS
THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

8.11                        Jury Trial Waiver.  EACH OF THE PARTIES TO THIS
AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY
OF THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS,
WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

[Signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

 

ARC GROUP WORLDWIDE, INC.

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as Administrative Agent, Collateral Agent, Sole Lead
Arranger, Sole Bookrunner and as a Lender

 

 

 

 

 

By:

/s/ Mark S. Fucci

 

Name:

Mark S. Fucci

 

Title:

Senior Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Andrew J. Bella

 

Name:

Andrew J. Bella

 

Title:

Senior Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ James G. Hanning

 

Name:

James G. Hanning

 

Title:

Vice President

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed:

 

 

 

ADVANCED FORMING TECHNOLOGY, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

ARC WIRELESS, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

FLOMET LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

GENERAL FLANGE & FORGE LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

TEKNA SEAL LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

3D MATERIAL TECHNOLOGIES, LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

QUADRANT METALS TECHNOLOGIES LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

ARC WIRELESS, LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

ARC METAL STAMPING, LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

ADVANCE TOOLING CONCEPTS, LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

THIXOFORMING LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 